Case 3:21-cv-00355-RV-EMT Document 2 Filed 02/26/21 Page 1of1
CIVIL COVER SHEET

@JS 44 (Rev. 12/07)

The JS 44 civil cover sheet and the information contained herein neither replace nor su
by local rules of court. This form, approved by the Judicial Conference of the United

the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS
WILLIAM R. KANE, Ill

(b) County of Residence of First Listed Plaintiff Santa Rosa
(EXCEPT IN U.S. PLAINTIFF CASES)

plement the filing and service of pleadin
tates in September 1974, is required for

§

or other papers as required by law, except as provided
e use of the Clerk of Court for the purpose of initiating

DEFENDANTS

LITTLEFIELD CORPORATION; PENSACOLA ONE, INC.; AND

RICHARD BUNKLEY
County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

 

 

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
LAND INVOLVED.
(c) Auomey’ i (Gir Name Address, and Telephone Number) Attorneys (If Known)
1800 North "E" Street
Pensacola, Florida 32501 (850) 434-3527

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only)

O1 US. Government

Plaintiff

02 US. Government
Defendant

 

3 Federal Question
(U.S. Government Not a Party)

0 4 Diversity
(Indicate Citizenship of Parties in Item HI)

 

Ill. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff

{For Diversity Cases Only) and One Box for Defendant)
PTF DEF PIF DEF
Citizen of This State O01 © 1 _ Incorporated or Principal Place go4 04
of Business In This State
Citizen of Another State 02 O 2 Incorporated and Principal Place o5 0585
of Business In Another State
Citizen or Subject of a 03 O 3. Foreign Nation 06 O86

 

 

 

0 110 Insurance

7 120 Marine

O 130 Miller Act

0 140 Negotiable Instrument

0 150 Recovery of Overpayment
& Enforcement of Judgment

01 151 Medicare Act

0 152 Recovery of Defaulted
Student Loans
(Excl. Veterans)

(7 153 Recovery of Overpayment
of Veteran’s Benefits

0 160 Stockholders’ Suits

© 190 Other Contract

© 195 Contract Product Liability

Bo 136 Franchise

 

o: 2 0 O Land Condemnation

O 220 Foreclosure

O 230 Rent Lease & Ejectment
0 240 Torts to Land

O 245 Tort Product Liability
© 290 All Other Real Property

 

PERSONAL INJURY

PERSONAL INJURY

310 Airplane O 362 Personal Injury -

315 Airplane Product Med. Malpractice
Liability O 365 Personal Injury -

320 Assault, Libel & Product Liability
Slander O 368 Asbestos Personal

330 Federal Employers’ Injury Product
Liability Liability

340 Marine PERSONAL PROPERTY

345 Marine Product O 370 Other Fraud
Liability O 371 Truth in Lending

350 Motor Vehicle O 380 Other Personal

355 Motor Vehicle Property Damage
Product Liability O 385 Property Damage

360 Other Personal Product Liability

  

io 5 10 Motions to Vacate

442 Employment Sentence

443 Housing/ Habeas Corpus:
Accommodations OG 530 General

444 Welfare O 535 Death Penalty

445 Amer. w/Disabilities - [0 +540 Mandamus & Other
Employment O $50 Civil Rights

446 Amer. w/Disabilities - (1 555 Prison Condition
Other

440 Other Civil Rights

 
   

 

 

 

  

 

  

Foreign Country
a 610 Agriculture 0 422 Appeal 28 USC 158 © 400 State Reapportionment
CO) 620 Other Food & Drug O 423 Withdrawal O 410 Antitrust
C1 625 Dmug Related Seizure 28 USC 157 © 430 Banks and Banking
of Property 21 USC 881 © 450 Commerce
0 630 Liquor Laws PR ! © 460 Deportation
O 640R.R. & Truck 0 820 Conn O 470 Racketeer Influenced and
0 650 Airline Regs. 830 Patent Corrupt Organizations
OF 660 Occupational CO 840 Trademark O 480 Consumer Credit
Safety/Health © 490 Cable/Sat TV
Qo 590 Other © 810 Selective Service
i ARO zoo 5 Ri 10 850 Securitics/Commodities/
a 710 Fair Labor Standards a 861 HIA Soon Exchange
Act O 862 Black Lung (923) © 875 Customer Challenge
O 720 Labor/Mgmt. Relations [0 863 DIWC/DIWW (405(g)) 12 USC 3410
0 730 Labor/Mgmt.Reporting | 864 SSID Title XVI O 890 Other Statutory Actions
& Disclosure Act © 891 Agricultural Acts
SO 740 Railway Labor Act a ATT = 892 Economic Stabilization Act
0 790 Other Labor Litigation © 870 Taxes (U. S Plaintiff O 893 Environmental Matters
0 791 Empl. Ret. Inc. or Defendant) 894 Enerpy Allocation Act
Security Act © 871 IRS—Third Party 895 Freedom of Information
26 USC 7609 Act
22 IMMIGRATIO! OG 900Appeal of Fee Determination
OG 462 Naturalization Application Under Equal Access
0 463 Habeas Corpus - to Justice
Alien Detainee 0 950 Constitutionality of
0 465 Other Immigration State Statutes
Actions

 

 

 

Appeal to District

V. ORIGIN (Place an “X” in One Box Only)
1 Original (0 2 Removed from 1 3. Remanded from CO 4 Reinstatedor O 5 Transferred from 6 Multidistrict OF 7 tu ge from
Proceeding State Court Appellate Court Reopened (specify) Litigation Judament

 

VI. CAUSE OF ACTION

VII. REQUESTED IN

29 U.S.C. § 201, et seq.

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

Brief description of cause:

 

© CHECK IF THIS IS A CLASS ACTION

Violation of the Fair Labor Standards Act: Florida Minimum Wage Act

 

DEMAND $ CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER F.R.C.P. 23 JURY DEMAND: MYes ONo
VIII. RELATED CASE(S) . .
IF ANY (See instructions): UDGE —_—T.. Kent Wetherell DOCKET NUMBER Fada BIS 3204326
DATE SIGNATURE OF ATTORNEY OF RECORD
2/26/2021 s/Bradley S$. Odom
FOR OFFICE USE ONLY

RECEIPT #

 

AMOUNT

APPLYING IFP

MAG. JUDGE

JUDGE
